               Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 1 of 7 PageID #: 558

AO 245B   (Rev. 09/19) Judgment in a Criminal Case
          Sheet 1


                                          UNITED STATES DISTRICT COURT
                                    District Of South Dakota, Southern Division
                                                         )
               UNITED STATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                            v.                           )
                                                         )
                      Paul Erickson                      )     Case Number:     4:19CR40015–1
                                                         )     USM Number:      17929-273
                                                         )
                                                         )     Clint L. Sargent
                                                                                     Defendant’s Attorney
THE DEFENDANT:
■   pleaded guilty to count(s)      1 and 8 of the Indictment.

□   pleaded nolo contendere to count(s)          ___________________   which was accepted by the Court.


□   was found guilty on count(s)         _______________________   after a plea of not guilty.


The defendant is adjudicated guilty of these offenses:
Title & Section                                 Nature of Offense                                                      Offense Ended          Count
18 U.S.C. § 1343                                Wire Fraud                                                              August 2018             1
18 U.S.C. § 1956(a)(1)(A)(i)                    Money Laundering                                                        03/01/2017              8



The defendant is sentenced as provided in this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

□   The defendant has been found not guilty on count(s)

■   Count(s)             2, 3, 4, 5, 6, 7, 9, 10, and 11 of the Indictment             □    is    ■    are dismissed on the motion of the United States.


It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
the defendant must notify the Court and United States attorney of material changes in economic circumstances.

                                                                             07/06/2020
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judge




                                                                             Karen E. Schreier, United States District Judge
                                                                             Name and Title of Judge



                                                                             Date
              Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 2 of 7 PageID #: 559

AO 245B (Rev. 09/19) Judgment in Criminal Case
        Sheet 2 — Imprisonment


 DEFENDANT:                    Paul Erickson
 CASE NUMBER:                  4:19CR40015-1


                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
      ■    84 months on count 1 and 84 months on count 8, each count to run concurrent.




      □     The Court makes the following recommendations to the Bureau of Prisons:




      ■     The defendant is remanded to the custody of the United States Marshal.

      □     The defendant shall surrender to the United States Marshal for this district:

          □      at                              □      a.m.   □      p.m. on                                               .

          □      as notified by the United States Marshal.


      □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □      before 2 p.m. on                                        .

          □      as notified by the United States Marshal.

          □      as notified by the Probation or Pretrial Services Office.

                                                                 RETURN
 I have executed this Judgment as follows:




          Defendant delivered on                                                         to

 at                                                 , with a certified copy of this Judgment.


                                                                                                   UNITED STATES MARSHAL


                                                                             By

                                                                                                DEPUTY UNITED STATES MARSHAL
               Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 3 of 7 PageID #: 560

AO 245B    (Rev. 09/19) Judgment in a Criminal Case
           Sheet 3 - Supervised Release


 DEFENDANT:                   Paul Erickson
 CASE NUMBER:                 4:19CR40015-1


                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: 3 years for each count, to run concurrent.


                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state, or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the Court.
           ■    The above drug testing condition is suspended, based on the Court's determination that you pose a low risk of future
                substance abuse. (Check, if applicable.)
4.   ■     You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
5.   □     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
           work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
6.   □     You must participate in an approved program for domestic violence. (Check, if applicable.)
7.   ■     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other state authorizing a sentence of
           restitution. (Check, if applicable.)

You must comply with the standard conditions that have been adopted by this Court as well as with any other conditions on the attached
page.
              Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 4 of 7 PageID #: 561

AO 245B (Rev. 09/19) Judgment in a Criminal Case
         Sheet 3A - Supervised Release


 DEFENDANT:                   Paul Erickson
 CASE NUMBER:                 4:19CR40015-1
                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the Court about, and bring about improvements in your conduct and condition.

 1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
 2.   After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      Court or the probation officer.
 4.   You must answer truthfully the questions asked by your probation officer.
 5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
 6.   You must allow the probation officer to visit you at reasonable times, at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
 8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
 9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the Court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
     you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
     confirm that you have notified the person about the risk.
 13. You must follow the instructions of the probation officer related to the conditions of supervision.
           Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 5 of 7 PageID #: 562

AO 245B    (Rev. 09/19) Judgment in a Criminal Case
           Sheet 3B - Conditions of Supervision


DEFENDANT:                 Paul Erickson
CASE NUMBER:               4:19CR40015-1

                                         SPECIAL CONDITIONS OF SUPERVISION

    1. You must participate in and complete a cognitive behavioral training program as directed by the probation
       office.

    2. You must not incur new credit charges or open additional lines of credit without the approval of the probation
       office unless you are in compliance with any payment schedule established.

    3. You must provide the probation office with access to any requested financial information.

    4. You must apply all monies received from income tax refunds, judgments, and unexpected financial gains to
       the outstanding court-ordered financial obligation.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the Court and has provided me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature                                                                               Date
              Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 6 of 7 PageID #: 563

AO 245B    (Rev. 09/19) Judgment in a Criminal Case
           Sheet 5 — Criminal Monetary Penalties

 DEFENDANT:                           Paul Erickson
 CASE NUMBER:                         4:19CR40015-1

                                                CRIMINAL MONETARY PENALTIES
     You must pay the total criminal monetary penalties under the Schedule of Payments set below.

                      Assessment                 Restitution                Fine                   AVAA Assessment* JVTA Assessment**
 TOTALS               $200                       Deferred                   Waived                 Not Applicable   Not Applicable

 ■        The determination of restitution is deferred for 30 days.
          An Amended Judgment in a Criminal Case (AO 245C) will be entered after such determination.

 □        You must make restitution (including community restitution) to the following payees in the amount listed below.

          If you make a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
          priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
          before the United States is paid.

 Name of Payee                                              Total Loss***                Restitution Ordered           Priority or Percentage




 TOTALS                                                 $                                $

 □        Restitution amount ordered pursuant to Plea Agreement $

 □        You must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the Judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of Payments
          may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


 ■        The Court determined that you do not have the ability to pay interest and it is ordered that:

          ■      the interest requirement is waived for the       □    fine      ■      restitution.

          □      the interest requirement for the       □      fine    □        restitution is modified as follows:


 *Amy, Vicky, & Andy Child Pornography Assistance Act of 2018, Pub. L. 115-299.
 **Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ***Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                Case 4:19-cr-40015-KES Document 66 Filed 07/07/20 Page 7 of 7 PageID #: 564

AO245B       (Rev. 09/19) Judgment in a Criminal Case
             Sheet 6 — Schedule of Payments

DEFENDANT:                             Paul Erickson
CASE NUMBER:                           4:19CR40015-1

                                                             SCHEDULE OF PAYMENTS
Having assessed your ability to pay, payment of the total criminal monetary penalties is due as follows:
A        ■      Lump sum payment of             $200                 due immediately, balance due

              □       not later than                                   , or

              ■       in accordance with         □      C,    □      D,       ■       E, or        □   F below; or

B        □      Payment to begin immediately (may be combined with                    □       C,       □   D, or     □   F below); or

C        □      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       ,
                to commence                                                   (e.g., 30 or 60 days) after the date of this Judgment; or

D        □      Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       ,
                to commence                                                   (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or
                Payment of the total restitution and other criminal monetary penalties shall be due in regular quarterly installments of $25 or 25%
E        ■      of the deposits in your inmate trust account, whichever is greater, while you are in custody, or 10% of your inmate trust account
                while serving custody at a Residential Reentry Center. Any portion of the monetary obligation(s) not paid in full prior to your
                release from custody shall be due in monthly installments of $500, such payments to begin 60 days following your release.

 F       □      Special instructions regarding the payment of criminal monetary penalties:



Unless the Court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the Clerk of the Court.

You shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
□        Joint and Several
         Case Number
         Defendant and Co-Defendant Names                                                                     Joint and Several           Corresponding Payee,
         (including defendant number),                                          Total Amount                      Amount                      if appropriate




□        You shall pay the cost of prosecution.
□        You shall pay the following Court cost(s):
□        You shall forfeit your interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
